Title: From Thomas Jefferson to John Wayles Eppes, 9 October 1801
From: Jefferson, Thomas
To: Eppes, John Wayles


Dear Sir
Washington Oct. 9. 1801
Understanding that you thought of building some time ere long on the upper Pantops, I mentioned to Maria (I do not recollect whether I did to you) that I thought it indispensable that the ground should be first levelled as that of Monticello is, and that if you would be at the trouble of hiring hands, & having the work done, I would pay their hire: and this I recommend to you:  desirous of doing any thing which my circumstances will admit for the ease & comfort of Maria & yourself, I have contemplated, as a permanent addition to your income, the having a farm laid off for you in the Poplar forest tract. I accordingly had a survey made this summer of the plantation I occupy there, and it’s relative position in the tract. this you will find in the desk drawer in my Cabinet. and I sometime since wrote to Bowling Clarke, who is honest, judicious & intimately acquainted with the tract to have two parcels of 800. or 1000. as. laid off for yourself & mr Randolph. one of these (from the shape of the tract) must be at it’s South East end; the other North of my plantation & adjoining mr Randolph’s. I apprehend the land to the South East is not absolutely equal in quality to that North; but by adding to the quantity, it may be made of equal value, & this I directed Bowling Clarke to observe. it will be certainly more convenient that mr Randolph should take the lot adjoining his own, & your being thus fixed at opposite ends will make it easy hereafter by a proper division of the middle part to equalize the division of the whole tract. I now therefore propose to yourself & mr Randolph, if you will undertake to hire 10. laboring men each for the next year, & employ them in clearing lands within your respective parts, I will pay their hire & maintenance. they will probably clear 300. acres for each of you, so that at the end of the year you will have a fresh farm of 300. acres open for occupation or rent. should there be a difference in the fertility of the land, it would require a greater quantity to be cleared of that which is inferior, to make up an equal rent to that of superior quality. of this I should suppose Bowling Clarke a perfect judge, and should authorize him to settle how much additional ground should be opened in the one parcel to make it equal to the other, and a proportional increase of hands should be hired at my expence. I should have proposed this matter to you sooner but that I was in hourly expectation, as I still am, of hearing from him. in the mean while however you may be making any arrangements you think proper towards carrying it into execution. I have written to mr Randolph on the same subject. perhaps it might be best for you both to visit the place and see the allotment Clarke has made, for certainly it is done before now.  this business & Pantops would give you so much to do in the upper country that I should think you & Maria had better make Monticello your head quarters for the next year as Central to all your concerns. the resources of the smokehouse, cellar, servants &c should be all at your command, & it will give me great pleasure that you should be there.
I recieved by the last post your’s of the 3d. & am happy to hear that Maria and the child are so well. I hope they will continue so. present me affectionately to my sister Marks: my tenderest love to my ever dear Maria, and sincere esteem & attachment to yourself.
Th: Jefferson


Pantops is I think naturally shaped thus.all the earth dug within the level line which you should runround it, should be carried into the hollow at A. to fill thatup & bring the ground to a regular shape.

